Citation Nr: 0314652	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  98-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 30 
percent for PTSD.  The case was before the Board in July 2002 
at which time the Board conducted additional development of 
the claim pursuant to 38 C.F.R. § 19.9(a)(2).


REMAND

As indicated in the Introduction, the Board conducted 
additional development of the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2), in July 2002.  The development conducted by the 
Board resulted in the acquisition of additional VA clinical 
records.  In March 2003, the Board provided the veteran with 
copies of the evidence received and notified him that, 
following a 60-day period to submit additional evidence or 
argument, the Board would proceed to a decision in his case 
without remand to the RO.  Pursuant to a recent decision by 
the Federal Circuit Court of Appeals, the Board must remand 
the case to the RO for initial consideration of newly 
received evidence in the absence of a specific declaration by 
a claimant waiving RO review.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The Board, therefore, must remand the case on due 
process grounds.

The Board further notes that the Court has emphasized that 
the provisions of the VCAA impose new notice requirements on 
the part of VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA has a duty to notify a claimant 
(and his representative) of any information, whether medical 
or lay evidence or otherwise, not previously provided to VA 
that is necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West 2002).  As part of that notice, VA shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
Id.  Prior to any further adjudication, the RO should send 
the veteran notice which complies with the provisions of 
38 U.S.C.A. § 5103.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
notice which satisfies the provisions of 
38 U.S.C.A. § 5103.  The RO must also 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. § 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the veteran's 
clinical records from the VA Medical 
Center in Dublin, Georgia since October 
2002.

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


